DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeil (US 6,911,181).
	Regarding claim 1, McNeil discloses a droplet dispenser comprising a chamber (within body 30) with a fluid inlet valve and a fluid outlet valve (see figs. 5A and 5B), the chamber being arranged such that the volume of the chamber may be varied in use to cause fluid to be alternately drawn into the chamber through the inlet valve then subsequently expelled from the chamber through the outlet valve to dispense a droplet (see figs. 5A and 5B, and col. 10, lines 43-53), the dispenser further comprising: a control actuator (4a) arranged to apply a driving force to the dispenser to change the volume of the chamber and thereby dispense a droplet (see figs. 5A and 5B); and a controller to control the magnitude or duration of the driving force applied by the control actuator (4a) to control the size of the droplet that is dispensed by the dispenser (see col. 16, lines 11-15 and col. 17, lines 14-20).
	Regarding claim 2, McNeil discloses wherein the chamber is defined by two components (opposed walls of the chamber) connected such that they slide relative to one another (slide towards each other via the drive mechanism) in order to vary the volume of the chamber (see figs. 5A and 5B).
Regarding claim 3, McNeil discloses where the chamber defining two components (i.e. valves) each contain one each of the inlet valve and the outlet valve (see figs. 5A and 5B).
Regarding claim 4, McNeil discloses wherein the chamber (within body 30) is defined by walls which comprise elastomeric material such that the chamber volume may be varied by elastic deformation of the elastomeric material (see figs. 5A and 5B, and col. 10, lines 22-23).
	Regarding claim 5, McNeil discloses a fluid reservoir 2, the inlet valve connected to the fluid reservoir 2 (see figs. 5A and 5B).
	Regarding claim 6, McNeil further discloses a dispensing tip 24, the outlet valve 33 connected to the dispensing tip 24 (see figs. 5A and 5B).
Regarding claims 7 and 16, McNeil discloses wherein each of the inlet valve and the outlet valve comprises at least one of: a one-way ball valve assembly and an elastomeric slit valve (see fig. 5B and col. 10, lines 26-29).
Regarding claims 9 and 15, McNeil discloses wherein the actuator comprises a solenoid, a pneumatic actuator, a piezo electric device, an electric motor or a manually actuated spring driven device (see col. 16, lines 16-20).
Regarding claims 12, 18 and 20, McNeil discloses wherein the controller is arranged to vary the magnitude of driving force applied by the control actuator to eject the droplet in a non-contact manner (see col. 17, lines 14-20).
Regarding claim 13, McNeil discloses a fluid reservoir 2, the inlet valve connected to the fluid reservoir (see figs. 5A and 5B). 
Regarding claims 14 and 19, McNeil discloses a dispensing tip 24, the outlet valve 33 connected to the dispensing tip 24 (see figs. 5A and 5B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McNeil (US 6,911,181).
Regarding claim 8, McNeil discloses where the dispenser is arranged to dispense viscous fluids (see col. 5, lines 35-39). McNeil is silent to the explicit teaching of the viscous fluid having the particular viscosity, ranging from about 1Cp to about 700Cp. However, the McNeil dispenser includes a reservoir and dual valving arrangement, as disclosed by applicant as being arrangement making it possible to dispense liquids of a range of viscosities (1-700 Cp; see the first paragraph of page 2 of the specification). Accordingly, the McNeil dispenser is arranged to dispense fluid having a viscosity ranging from about 1Cp to about 700Cp in as much as applicant’s.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McNeil (US 6,911,181) in view of Froeschle et al. (US 7,128,032).
Regarding claim 10, it is noted that McNeil discloses a controller to control the actuator (drive mechanism; which may be electric, or electromagnetic; see col. 15, lines 53-60, col. 16, lines 16-20 and col. 17, lines 14-20) to control the quantity dispensed. However, McNeil is silent to the explicit teaching of the controller controlling a drive voltage of the actuator.
Froeschle teaches an electromagnetic actuator wherein control of the drive voltage directly impacts the magnitude of the and displacement of the drive means (see col. 13, lines 40-61).
Accordingly, it would have been obvious to one of ordinay skill in the art to provide the controller of Froeschle, to control a drive voltage of the actuator, as taught by Froeschle, in order to provide a means for controlling displacement of the drive means, thus, controlling the quantity dispensed.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil (US 6,911,181).
Regarding claims 11 and 17, with respect to the limitation of “said force has a magnitude of between about 25g and 100g and a duration of between about 5ms and 500ms”, it is noted that McNeil discloses wherein the duration and magnitude of the driving mechanism may vary in order to achieve a desired quantity of volume (see col. 17, lines 14-20). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a magnitude of between about 25g and 100g and a duration of between about 5ms and 500ms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2013/0200110) shows another dispenser with a fluid inlet and outlet valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754      



/Vishal Pancholi/Primary Examiner, Art Unit 3754